Citation Nr: 0703200	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1941 to May 1942 and from January 1943 to April 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2004, the Board remanded the case 
for additional development.  


FINDINGS OF FACT

Rheumatoid arthritis was not manifested in service or in the 
first postservice year and is not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a June 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claims.  Initial VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.  
Subsequent VCAA letters dated in August 2003, August 2004, 
November 2004, and February 2005 further provided notice of 
evidence and information necessary to substantiate the claim.

The October 2006 supplemental statement of the case provided 
notice regarding disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  As 
the decision below denies (and does not grant) service 
connection, and neither a disability rating or an effective 
date of award is a matter for consideration herein, the 
veteran is not prejudiced by any notice defect in this 
regard.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, 
including the service medical records.  

The Board concludes that it is not necessary to obtain a 
medical nexus opinion in this matter because there is no 
evidence of pertinent disability in service or in close 
proximity to service.  Thus, while there are current 
diagnoses of osteoarthritis, there is no true indication that 
pertinent disability may be associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, the 
negative examination performed at separation from service, 
and the first suggestion of pertinent disability many decades 
after active duty, relating current arthritis to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to rheumatoid arthritis.  Both 
physical examination in October 1945 and service separation 
examination in February 1946 noted normal musculoskeletal 
examination.

A certification from the Chief, Medical Administration 
Division, Veterans Memorial Medical Center in Quezon City 
states that the veteran was seen and examined in August 1989 
with a diagnosis of multiple osteoarthritis.  The veteran has 
reported recent treatments for rheumatoid arthritis, however 
he has not submitted evidence of such treatment.  In his 
written statements, the veteran contends that he has 
rheumatoid arthritis that began during his active service.  

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If arthritis is manifested to a compensable degree 
within one year following a veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Osteoarthritis was diagnosed in 1989, however there is no 
competent (medical) evidence to demonstrate that the veteran 
currently has rheumatoid arthritis.  Even assuming that he 
has been treated for that disability in recent years, what 
the veteran must still show to establish service connection 
is that the current disability is related to his active 
service.  There is no competent evidence that rheumatoid 
arthritis was manifested in service or in the first 
postservice year, and service connection for that disability 
on the basis that it became manifest in service, and 
persisted, or on a presumptive basis as chronic disease under 
38 U.S.C.A. § 1112, is not warranted.  

The veteran may still establish service connection for 
rheumatoid arthritis if competent (medical) evidence relates 
the disability to his active service.  See 38 C.F.R. § 3.303.  
However, there is no such competent evidence in this case.  
The veteran's own statements alleging there is a nexus 
between his service and his rheumatoid arthritis are not 
competent evidence.  As a layperson, he is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Significantly, a lengthy period of time between 
service and the first postservice clinical notation of any 
type of arthritis (here more than 40 years) is, of itself, a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

In the absence of any competent evidence of a nexus between 
the veteran's rheumatoid arthritis and his active service, 
the preponderance of the evidence is against the claim 
seeking service connection for that disability.  Accordingly, 
it must be denied.


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


